Title: To Thomas Jefferson from James Madison, 24 July 1791
From: Madison, James
To: Jefferson, Thomas



Dear Sir
N. York July 24. 1791.

Your favor of the 21st. came to hand last evening. It was meant that you should keep the pamphlet inclosed in it. I have seen Freneau, and, as well as Col: H. Lee, have pressed the establishment of himself in Philada. where alone his talents can do the good or reap the profit of which they are capable. Though leaning strongly against the measure, under the influence of little objections which his modesty magnified into important ones, he was less decided on the subject than I had understood. We are to have a further conversation, in which I shall renew my efforts, and do not despair, though I am not sanguine, of success. If he yeilds to the reasoning of his friends, it is probable that he will at least commence his plan in alliance with Childs as to the emoluments. In the conduct and title of the paper, it will be altogether his own.—I am not much disappointed tho’ I much regret the rejection of P——e [Paine] in the late appointment. Another opportunity of doing him some justice may not occur and at the present moment it was to be wished for a thousand reasons that he might have received from this Country such a token of its affection and respect. I must see Dorhman again before I can enable you to answer Mazzei. I will endeavor to do it tomorrow and will write you without delay.
You will recollect that the Pretensions of T. C. [Tench Coxe] to the place now filled by Wolcot went thro’ your hands and with my knowledge. Would you believe that this circumstance has got into  circulation in the shape of an attempt in you and myself to intermeddle with the Treasury department, to frustrate the known wishes of the head of it, and to keep back the lineal successor, from a Southern antipathy to his Eastern descent! Col: Lee got hold of the Report and finding that it had made some impression on Hamilton, asked of me an explanation of the matter. As far as I could call to mind, what had left so faint an impression, I enabled him to contradict the misrepresentation. Last evening a favorable opportunity offering, I touched on the subject to Col: Hamilton, who had certainly viewed it thro’ a very wrong medium, but seemed disposed to admit the right one. I believe he is now satisfied that misrepresentations had been made to him, that our agency, if to be so called was the effect of complaisance rather than of solicitude for or against the candidates—and particularly that it was impossible from the very nature of the case, it would have involved the idea of thwarting his purposes in his own department.—This is not the only instance I find in which the most uncandid and unfounded things of a like tendency have been thrown into circulation.
I promised a gentleman who lately sailed for Halifax on his way to England, to send him a copy of the Remarks on Sheffeilds Book. May I trouble you to send to Cary’s or wherever may be proper for a Copy, and let me have it in the course of the week, the earlier the better. I shall endeavor to convey it by the hands of some passenger in the Packet which sails early next week. Will you be so good also as first to let the inclosed letter on the subject of Mr. N. Pendleton be handed to Mr. Lear as from me. He will of course let the President see the pretensions of that gentleman, and I shall then have sufficiently discharged the trust consigned to me by his Unkle. This is the mode in which I have generally conveyed applications to the President.
My health is much improved by the precautions I have observed. From the state of my appetite I hope I have got pretty much rid of my bile. My horse is also nearly well. He has had a third relapse, and there are still remains of the tumor as well as of his leanness. I have already asked when you think of setting out for Virginia. I mean to join you whenever you are ready, and shall be in Philada. in due time for the purpose.—Always & mo: affecty. Yours,

Js. Madison Jr

